Citation Nr: 1200427	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to August 1989, December 1990 to July 1991, April 2004 to May 2004, and August 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his case is not ripe for appellate review, as the most recent VA examination for PTSD took place in October 2007. He argues that his symptoms have increased in severity since the time of his last VA examination and therefore, he requires a new examination to determine his current rating.

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has indicated, and the records support, that his PTSD has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

Because the Veteran is competent to report a worsening of his PTSD, a new examination is in order.

The Veteran contends that while he has been intermittently employed since his discharged from service, his PTSD has caused significant difficulties in his employment.  The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation includes a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. 1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. The RO/AMC must ascertain if the Veteran is in receipt of benefits by the Social Security Administration (SSA) for his PTSD.  If so, the RO/AMC must obtain the SSA file.

3. After completion of the above or on the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. The examiner will be advised that the purpose of the examination is to ascertain the severity of the Veteran's PTSD.  The question of the source or etiology is only relevant to the extent that it may provide information as to the severity of the disorder.

f. The examiner must: 

a. Provide all findings relevant to the nature and severity of the Veteran's service-connected PTSD, including the impact of the Veteran's PTSD on his social and occupational functioning and his ordinary activities of daily living.

b. Provide a global assessment of functioning (GAF) score.  If providing a GAF score is not possible, the examiner should explain why in the examination report. 

c. Provide an opinion as to whether the Veteran's PTSD precludes him from procuring or maintaining substantially gainful employment

4. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claims of entitlement to an increased rating for his PTSD and entitlement to a TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


